Citation Nr: 0416742	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  01-08 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as resulting from exposure to ionizing radiation in 
service.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from September 1948 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the above claim.

A claim of entitlement to service connection for prostate 
cancer was denied in a March 1997 rating action.  That 
decision was not appealed and became final, generally 
requiring the submission of new and material evidence to 
reopen the claim pursuant to 38 C.F.R. § 3.156.  The veteran 
filed to reopen the claim in June 1998.  In the May 2001 
rating decision, the RO determined that the claim should be 
reopened by virtue of a change in the law effective September 
1998, recognizing prostate cancer as a radiogenic disease 
under 38 C.F.R. § 3.311.  The Board similarly acknowledges 
that the pending claim is entitled to de novo review based on 
an intervening, liberalizing change in law or regulation, as 
referred to above.  See Spencer v. Brown, 4 Vet. App. 283, 
288 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994);


REMAND

The appellant is claiming service connection for prostate 
cancer as a result of ionizing radiation.  See 38 C.F.R. § 
3.311 (2003).  He was initially diagnosed with adenocarcinoma 
of the prostate in 1993, at which time he underwent radical 
prostatectomy.  In 1998, recurrence of a tumor in the 
prostatic bed was discovered which was treated with radiation 
therapy.  

Evidence from the Department of the Air Force reflects that 
the veteran participated in non-U.S. nuclear debris 
collection testing and activities, as shown by records 
indicating that the veteran was involved in flight missions 
identified as "Operation Buzzard" in September 1951 and 
operation "Buzzard Dog" and "Buzzard Dog Special" in 
October 1951.  Exposure verification data provided by the 
Department of the Air Force in December 1999 indicates that 
during the course of these missions, high levels of 
radioactive nuclear debris were collected.  

In June 2000, the Department of the Air Force, Air Force 
Technical Applications Center (AFTAC) provided radiation 
dosage information.  The report indicated that the veteran 
may have been exposed to as much as 391 millirem (mrem) of 
ionizing radiation (deep dose) over the external surface of 
his body and may have been exposed to as much as 4.096 rem of 
internal ionizing radiation.  The total effective dose 
equivalent (TEDE) of the veteran's external and internal dose 
is approximately 4.487 rem and it was estimated that his 
prostate may have been exposed to as much as 1.049 rem of 
internal ionizing radiation.  

In March 2001, the veteran's history as provided herein was 
forwarded to the Under Secretary for Health (USH).  The 
reviewing doctor observed that the Committee on Interagency 
Radiation Research and Policy Coordination (CIRRPC) Science 
Panel Report Number 6, 1988, does not provide screening doses 
for prostate cancer.  It was also noted that the sensitivity 
of the prostate to radiation carcinogenesis appears to be 
relatively low and not clearly established (Health Effects of 
Exposure to Low Levels of Ionizing Radiation (BEIR V), pages 
316-318; Mettler and Upton, Medical Effects of Ionizing 
Radiation, 2nd Edition, 1995, page 168.  The doctor opined 
that in light of the above, it was unlikely that the 
veteran's prostate cancer could be attributed to exposure to 
ionizing radiation in service. 

On May 8, 2003, the National Research Council ("NRC"), at the 
request of Congress, released a report titled "A Review of 
the Dose Reconstruction Program of the Defense Threat 
Reduction Agency".  The report concluded that the methodology 
used by the DTRA for estimating radiation doses resulted in 
average doses that were generally valid, although the upper 
bound values in certain cases had questionable validity.  The 
affected cases involve veterans who were confirmed or assumed 
participants in U.S. atmospheric nuclear testing and in the 
post-war occupation of Hiroshima and Nagasaki.  Thereafter, 
DTRA devised new methods for reconstructing dose estimates.  

In October 2003 the Director of the Compensation and Pension 
Service issued guidance on adjudication claims involving dose 
estimates provided by DTRA.  Fast Letter 03-31 (Oct. 17, 
2003).  The Director determined that readjudication under 
38 C.F.R. § 3.311 is required when service connection was 
denied because the radiation dose estimate was insufficient 
to establish that the exposure caused the claimed disability.  
However, in this case, a reconstructed dose estimate need not 
be obtained from DTRA, inasmuch as DTRA only provides 
information regarding the activities and radiation exposure 
histories of individuals who participated in U.S. atmospheric 
tests (1945 to 1962) and the occupation of Hiroshima and 
Nagasaki, Japan following World War II.  AFTAC is responsible 
for researching participation of Air Force personnel in 
foreign atmospheric nuclear testing.   

The Board believes that additional development is warranted 
in this case.  In an April 2002 statement submitted from 
AFTAC, Chief Occupational Safety and Health Command Health 
Physicist, recalculations of the dose estimate data 
originally provided in June 2000 were undertaken.  The report 
indicated that upon recalculation, the veteran may have been 
exposed to as much as 391 millirem (mrem) of ionizing 
radiation (deep dose) over the external surface of his body 
and may have been exposed to as much as much as 4.1 rem of 
internal ionizing radiation.  The total effective dose 
equivalent (TEDE) of the veteran's external and internal dose 
was reconfirmed to be approximately 4.5 rem and it was 
estimated that his prostate may have been exposed to as much 
as 1.1 rem of internal ionizing radiation.  

The statement from AFTAC also pointed out that the March 2001 
opinion of the USH, (to the effect that it was unlikely that 
the veteran's prostate cancer could be attributed to ionizing 
radiation in service), did not conclude that there was no 
reasonable possibility that the veteran's prostate cancer 
resulted from radiation exposure during service.  It was also 
contended that in effect, the doctor was unable to conclude 
whether it is at least as likely as not that the veteran's 
prostate cancer resulted from radiation exposure during 
service.  As pointed out in the April 2002 statement, under 
38 C.F.R. § 3.311(c)(2), in such circumstances referral to an 
outside consultant is warranted.  

The Board believes that at minimum, a second opinion from the 
Under Secretary for Benefits must be obtained in light of the 
recalculated dose estimates, and if warranted, referral to an 
outside consultant should be undertaken.  

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC for the following actions

1.  Ensure that the veteran has received 
appropriate notice under the VCAA.  Such 
notice should 1) inform him about the 
information and evidence not of record that 
is necessary to substantiate the claim; 
2) inform him about the information and 
evidence that VA will seek to obtain on his 
behalf; 3) inform him about the information 
or evidence that he is expected to provide; 
and 4) request or tell him to provide any 
evidence in his possession that pertains to 
the claim.

2.  With the submission of the recalculated 
dose estimates (see the AFTAC statement 
dated April 2002), the case should be 
referred to the Under Secretary for Benefits 
(USB) for an advisory opinion consistent 
with the requirements of 38 C.F.R. § 3.311.  
If the USB is unable to conclude that it is 
at least as likely as not, or that there is 
no reasonable possibility, that the 
veteran's prostate cancer is secondary to 
radiation exposure, the case should then be 
referred by the USB to an outside consultant 
to evaluate the claim and to provide an 
opinion as to the likelihood the disease is 
a result of exposure as claimed.  See 
38 C.F.R. § 3.311(d).

3.  Review the claims folder and ensure that 
the foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective action 
is to be implemented.    

4.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, including consideration of any 
additional information obtained as a result 
of this remand.  If the decision with 
respect to the claim remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is so informed.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


